DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
Remarks
Claims 2-3, 9, 11, 15, and 27-28 are cancelled.
Claims 16-26 remain withdrawn. 
Claims 1, 4-8, 10, and 12-14 are pending.
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/23/2022 have been fully considered and are persuasive with regards to claim rejection under 35 USC 112(a) of claims 1, 4-8, 10, 12-14. Therefore, the 112(a) rejection of these claims are now withdrawn. 
Claims 9, 15 and 28 have been cancelled. Therefore, all previous rejections and objections of these claims are now moot and withdrawn.
Applicant’s arguments in combination with amendments, see remarks and claims, filed 06/23/2022 have been fully considered and are persuasive with regards to claim rejection under 35 USC 103 of claims 1, 4-10, and 12-14.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 20130197317 granted to Daniel et al. (previously presented) in view of U.S. Patent Publication Number 20100256541 granted to Pryor et al. (previously presented) in further view of 20120219354 granted to Bauer et al (previously presented) in yet further view of US Pat Pub No. US20130131762 granted to Oversluizen et al. (hereinafter “Oversluizen”).
Beginning on page 9, the Applicant argues that the references of Daniel, Pryor and Bauer do not disclose “a wound site through which the fixing pin penetrates”. This argument is fully considered but is not convincing. This newly amended limitation of the independent claims recites a connection of the fixing pin to a human body in a manner that requires the human body. As such, this limitation is considered to be patent ineligible. For the purposes of examination, the examiner is considering this limitation to only include: “oriented to irradiating a blue light toward a wound site”. The claim on hand is directed to an apparatus and not a method or procedure. Therefore, the apparatus is only required to be configured to or oriented to illuminate a light toward a wound site. As shown in Daniel, the light is being emitted during a surgery which is considered to be the wound site. The Examiner has relied on Pryor to show a device emitting blue light to capture its benefits (see below for details and citations).
Beginning on page 11, the Applicant argues that the prior cited references do not disclose “adjusting the output of light irradiated from the light source depending on the degree of inflammation”. This argument is not convincing. The claim as currently recited only requires the controller to adjust the output of irradiation based on detecting the change in skin color that depends on a degree of inflammation. It is critical to note that the sensor is understood to detect the change in skin color regardless of what the underlying cause could be. The claim has not established how and if the sensor is capable of distinguishing the underlying cause of the skin color. Additionally, the claim as currently recited does not state “adjusting the output of light irradiated from the light source depending on the degree of inflammation” as the Applicant states, rather it requires the adjustment to be based on the detected skin color. Therefore, this argument is considered to be irrelevant and not persuasive. 

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 10 recite “a wound site through which the fixing pin penetrates”. Therefore, the claims positively-recite connection of an apparatus to the human body. Recommended claim language would be reciting a functional connection (e.g. configured to be attached, fitted). Claims 4-8 and 12-14 are rejected for depending on claims 1 and 10, inheriting the same deficiency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “light receiving sensor detects a change in skin color depending on a degree of inflammation”; it is unclear and indefinite whether the degree of inflammation is being determined or not. Is the light receiving sensor required to distinguish whether the change in skin color is as a result of inflammation or not? In other words, would the sensor detect the change in skin color if the change in the skin color was caused by another factor or is the sensor only capable of detecting skin color caused by (degree of) inflammation? 
Dependent claims 4-8 and 12-14 are also rejected for depending on rejected claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 20130197317 granted to Daniel et al. (hereinafter “Daniel” – previously presented) in view of U.S. Patent Publication Number 20100256541 granted to Pryor et al. (hereinafter “Pryor” – previously presented) in further view of 20120219354 granted to Bauer et al (hereinafter “Bauer” – previously presented) in yet further view of US Pat Pub No. 20120219354 granted to Oversluizen et al. (hereinafter “Oversluizen”).
Regarding claim 1, Daniel discloses a medical wound healing accelerator (Para 0008 “a detachable light for use in combination with a surgical or diagnostic device”; it is noted that the limitation “wound healing accelerator” appears in the preamble and has not been positively recited by the body of the claim), comprising: a body (Fig. 1A, para 0025 “detachable light 100”) configured to be removably installed on a fixing pin of an external fixator for fracture (para 0004 “The light source needs to be compact and to be easily attachable and detachable from diagnostic instrumentation used by the clinician, or from surgical tools used by a surgeon”; Figs 6A-6C, showing various attachment configurations; it is noted that this claim is an apparatus claim and only requires the body to be configured to attach on a fixing pin of an external fixator. The fixing pin of the external fixator itself has not been claimed/required to be part of this apparatus. Therefore, under the broadest reasonable interpretation, any light device having a ‘body’ capable of attaching to a fixing pin would read over the above limitation), the fixing pin configured to be fixed to a bone through a skin (it is further noted that the design of the detachable light 100 allows it to be capable of attaching on a fixing pin of an external fixator. Please note that neither the external fixator nor the fixing pin are positively claimed and are considered to be non-functional language. The device only needs to be capable of attaching to a fixing pin.), and the body comprising a through hole for receiving the fixing pin (Fig. 1A-1D, showing connection inlet 105), the through hole extending between a bottom surface of the body and a top surface of the body (fig. 1A and 1D showing connection inlet extending through the device), wherein the body is divided into a first body and a second body (Fig. 1), and a plurality of light source units arranged on the bottom surface of the body (Fig. 1B; the light sources 104 are positioned to emit light on the target area) and oriented to irradiate a light toward a wound site (Fig. 1B, para 0008) through which the fixing pin penetrates (it is noted that this limitation is considered to be directed toward non-patentable subject matter for positively reciting the connection of the fixing pin through a sound site); a controller electrically connected to the light source units to control operation of the light source units (Para 0033 “The tool 306 includes “on”-“off” switches 308 which are typically used to control the operation of the functional device”); but fails to disclose the device to irradiate a blue light wherein irradiation of the blue light provides an antibacterial effect (it is noted that the limitation “wherein irradiation of the blue light provides an antibacterial effect” is non-functional language and has not been given any patentable weight. Providing an antibacterial effect is the result of irradiation of the blue light. Therefore, under the broadest reasonable interpretation, any similar blue light would provide the same antibacterial effect).
Pryor teaches a photo therapy device having a light source module, which may consist of lasers, light emitting diodes which provides emitting light to an area of the body to promote the healing of broken bones or sprained/strained muscles which teaches using a plurality of lights wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria”). It would have been obvious to one of ordinary skill in the art at the time to modify the LED and apparatus of Daniel by providing the wavelengths which would include blue light as taught by Pryor to provide a light therapy to the skin of the patient which would provide the predictable result of destroying bacteria and reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…). 
Daniel as modified by Pryor teach the limitations above but fail to disclose the first body and the second body are coupled to each other on a first side of the body via a first hinge, and are fastened to each other through a fastener provided on a second side of the body; wherein a coupling end of the fastener is rotatably coupled to an outer circumferential surface of the first body via a second hinge, and a fastening end of the fastener is removably coupled to an outer circumferential surface of the second body so the first body and the second body are fastened to each other.
Bauer teaches a coupler clamp for detachably attaching to a horizontal tube which is capable of attaching at any elevation of a vertical tube. The coupler clamp includes a first jaw that is hinged to the second jaw for allowing the coupler clamp to wrap around the vertical tube (abstract, para 0023). The coupler clamp includes a bolt assembly which is pivotally attached to the second jaw as shown in figure 4 (para 0110-0111). As detailed in paragraph 0111, the bolt is rotatable about the hinge (bore 124) to move towards the opposite jaw (58) and be caught by the catch 88 which is located on the outer circumferential surface of the opposite body (jaw) which allows it to fasten the two jaws (fig. 4, para 0110-0111). This structure allows for improving bearing upon vertical tube (para 0106). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor with the teachings of Bauer to provide an arrangement of combining a two half jaws, which are connected via a first hinge to allow the jaws to move relative to each other and a second hinge to provide a locking mechanism to provide locking mechanism which provides the predictable result of improving coupling of the structure at any height.

Daniel as modified by Pryor and Bauer render the limitations above obvious but fails to disclose at least one light receiving sensor installed on the body and electrically connected to the controller; wherein the light receiving sensor detects a change in skin color 
depending on a degree of inflammation (it is noted that the sensor is considered to be sensing the skin color regardless of the underlying cause, which here is said to be “depending on a degree of inflammation”. Therefore, under the broadest reasonable interpretation, any sensor which detects the skin color would also detect the skin color which changes color as a result of inflammation. In other words, here, the sensor is only required to detect a change in the skin color (and not depending on a degree of inflammation)), wherein the change in skin color is an increase in redness due to inflammation (it is again noted that “due to inflammation” is considered to be the underlying cause of the skin color.), and transmits information associated with the detected change in skin color depending on the degree inflammation (see note above) to the controller, and wherein the controller adjusts [therapy] based on the detected change in skin color depending on the degree of inflammation (see note above).  

Oversluizen teaches a similar device for providing biostimulator phototherapy to the patient and providing illumination in the blue which reduces inflammation (abstract, para 0014). Oversluizen teaches that it is known to provide a sensor configured to determine at least one of the erythema index E and the a* value, allowing to control operation of the first and/or second light source as a function of the redness of skin signaling vasodilatation and/or otherwise increased blood perfusion (para 0029). The sensor is configured to measure skin color, and may comprise an intensity detector for detecting light emitted by the first light and/or the second light source and reflected from (the skin of) the body portion, allowing determination of the optical energy actually deposited in the body part (paras 0031-0032). This provides the benefit of allowing the controller to switch off the device but preferably it is configured to maintain the temperature, color and/or reflected intensity of at least a portion of the body portion at or below a particular desired value, e.g. by comprising one or more feedback loops (para 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor and Bauer to provide the optical sensor and controller of Oversluizen to provide a feedback sensor which provides the predictable result of maintaining temperature, color and/or reflected intensity of at least a portion of the body portion at or below a particular desired value. 


Regarding claim 4, Daniel as modified by Pryor, Bauer and Oversluizen (hereinafter “modified Daniel”) renders the medical wound healing accelerator according to claim 1, obvious as recited hereinabove, Bauer teaches wherein the fastener includes: a coupling end rotatably coupled to an outer circumferential surface of the first body; the fastening end fastened to an outer circumferential surface of the second body; and a connecting end connecting the coupling end to the fastening end (fig. 4, clamping bolt assembly 64). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the additional teachings of Bauer to provide an arrangement of combining a two half jaws, which are connected via a first hinge to allow the jaws to move relative to each other and a second hinge to provide a locking mechanism to provide locking mechanism which provides the predictable result of improving coupling of the structure at any height.

Regarding claim 5, modified Daniel renders the medical wound healing accelerator according to claim 1 obvious as recited hereinabove, Pryor teaches wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the additional teachings of Pryor to provide a blue light therapy of mentioned wavelength to provide the predictable result of destroying bacteria which would reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…) (para. 0016).


Regarding claim 6, modified Daniel renders the medical wound healing accelerator according to claim 1 obvious as recited hereinabove, Daniel discloses further comprising an active member configured to be installed in an inner circumferential surface of the through hole (Fig. 2B/5B)of the body to adjust a diameter of the through hole relative to a diameter of the fixing pin (Fig. 2B, Para 0030 and 0037).

Regarding claim 7, modified Daniel renders the medical wound healing accelerator according to claim 6 obvious as recited hereinabove, Daniel discloses wherein the active member comprises: an active body having an active hole through which the fixing pin goes (fig. 2B, Para 0030, opening 209); and a coupling flange extending outward along an outer circumferential surface of the active body (para 0030 “a packing element 216 is applied against an exterior surface 217 to hold gripping device 212; inside the interior of housing 202” – please note that the limitation only requires a flange to extend outwardly which here, is considered to be the packing element 216 and upper portion of pivotal device 208), the coupling flange configured to be inserted into a coupling hole formed along the inner circumferential surface of the through hole formed in the body (fig. 2B; Additionally, see Fig. 5B showing plurality of clamping mechanism positioned in the inner surface 503).    

Regarding claim 8, modified Daniel renders the medical wound healing accelerator according to claim 6 obvious as recited hereinabove, Daniel discloses wherein the active member is made of a synthetic resin material having elasticity per se (Para 0016 starting with “Examples of materials…”).  

Regarding claim 10, Daniel discloses a medical wound healing accelerator (Para 0008 “a detachable light for use in combination with a surgical or diagnostic device”; it is noted that the limitation “wound healing accelerator” appears in the preamble and has not been positively recited by the body of the claim), comprising: a [body] (Fig. 1A, para 0025 “detachable light 100”), configured to be removably installed on a fixing pin of an external fixator for fracture (Fig 1, para 0004 “The light source needs to be compact and to be easily attachable and detachable from diagnostic instrumentation used by the clinician, or from surgical tools used by a surgeon”; Figs 6A-6C, showing various attachment configurations; it is noted that this claim is an apparatus claim and only requires the body to be configured to attach on a fixing pin of an external fixator. The fixing pin of the external fixator itself has not been claimed/required to be part of this apparatus. Therefore, under the broadest reasonable interpretation, any light device having a ‘body’ capable of attaching to a fixing pin would read over the above limitation), the fixing pin configured to be fixed to a bone through a skin (it is further noted that the design of the detachable light 100 allows it to be capable of attaching on a fixing pin of an external fixator. Please note that neither the external fixator nor the fixing pin are positively claimed and are considered to be non-functional language. The device only needs to be capable of attaching to a fixing pin.), configured to [be coupled together and] form a through hole extending from a bottom surface to a top surface of the coupled [body] (Fig. 1A-1D, showing connection inlet 105), the through hole extending between a bottom surface of the body and a top surface of the body (fig. 1A and 1D showing connection inlet extending through the device); a plurality of light source units arranged on a bottom surface of each body of the [body] (Fig. 1B; the light sources 104 are positioned to emit light on the target area) to irradiate a light toward a wound site (Fig. 1B, para 0008) through which the fixing pin penetrates (it is noted that this limitation is considered to be directed toward non-patentable subject matter for positively reciting the connection of the fixing pin through a sound site); a controller electrically connected to each of the plurality of light source units installed in each body of the [body] to control operation of the light source units (Para 0033 “The tool 306 includes “on”-“off” switches 308 which are typically used to control the operation of the functional device”); but fails to disclose the device to irradiate a blue light wherein irradiation of the blue light provides an antibacterial effect (it is noted that the limitation “wherein irradiation of the blue light provides an antibacterial effect”  is non-functional language and has not been given any patentable weight. Providing an antibacterial effect is the result of irradiation of the blue light. Therefore, under the broadest reasonable interpretation, any similar blue light would provide the same antibacterial effect); Pryor teaches a photo therapy device having a light source module, which may consist of lasers, light emitting diodes which provides emitting light to an area of the body to promote the healing of broken bones or sprained/strained muscles which teaches using a plurality of lights wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria”). It would have been obvious to one of ordinary skill in the art at the time to modify the LED and apparatus of Daniel by providing the wavelengths which would include blue light as taught by Pryor to provide a light therapy to the skin of the patient which would provide the predictable result of destroying bacteria and reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…). 

Daniel as modified by Pryor teach the limitations above but fail to explicitly disclose the body being a plurality of bodies, independent and separate from other bodies in the plurality of bodies, and the first body and the second body are coupled to each other on a first side of the body via a first hinge to form a through hole, and are fastened to each other through a fastener provided on a second side of the body; wherein a coupling end of the fastener is rotatably coupled to an outer circumferential surface of the first body via a second hinge, and a fastening end of the fastener is removably coupled to an outer circumferential surface of the second body so the first body and the second body are fastened to each other.
Bauer teaches a coupler clamp having a plurality of bodies (abstract, para 0024, fig. 4 “first jaw and second jaw”) for detachably attaching to a horizontal tube which is capable of attaching at any elevation of a vertical tube. The coupler clamp includes a first jaw that is hinged to the second jaw for allowing the coupler clamp to wrap around the vertical tube ( abstract, para 0023). The coupler clamp includes a bolt assembly which is pivotally attached to the second jaw as shown in figure 4 (para 0110-0111). As detailed in paragraph 0111, the bolt is rotatable about the hinge (bore 124) to move towards the opposite jaw (58) and be caught by the catch 88 which is located on the outer circumferential surface of the opposite body (jaw) which allows it to fasten the two jaws (fig. 4, para 0110-0111). This structure allows for improving bearing upon vertical tube (para 0106). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor with the teachings of Bauer to provide an arrangement of combining a two half jaws, which are connected via a first hinge to allow the jaws to move relative to each other and a second hinge to provide a locking mechanism to provide locking mechanism which provides the predictable result of improving coupling of the structure at any height.

Daniel as modified by Pryor and Bauer render the limitations above obvious but fails to disclose at least one light receiving sensor installed on the body and electrically connected to the controller; wherein the light receiving sensor detects a change in skin color depending on a degree of inflammation (it is noted that “depending on a degree of inflammation” is considered to be the underlying cause of the skin color. Therefore, under the broadest reasonable interpretation, any sensor which detects the skin color would also detect the skin color which changes color as a result of inflammation. In other words, here, the sensor is only required to detect a change in the skin color (and not depending on a degree of inflammation)), wherein the change in skin color is an increase in redness due to inflammation (it is noted that “due to inflammation” is considered to be the underlying cause of the skin color. Therefore, under the broadest reasonable interpretation, any sensor which detects the skin color would also detect the skin color which changes color as a result of inflammation. In other words, here, the sensor is only required to detect a change in the skin color which is an increase in redness (but does not need to be based due to inflammation)), and transmits information associated with the detected change in skin color depending on the degree inflammation (see note above) to the controller, and wherein the controller adjusts [therapy] based on the detected change in skin color depending on the degree of inflammation (see note above).  

Oversluizen teaches a similar device for providing biostimulator phototherapy to the patient and providing illumination in the blue which reduces inflammation (abstract, para 0014). Oversluizen teaches that it is known to provide a sensor configured to determine at least one of the erythema index E and the a* value, allowing to control operation of the first and/or second light source as a function of the redness of skin signaling vasodilatation and/or otherwise increased blood perfusion (para 0029). The sensor is configured to measure skin color, and may comprise an intensity detector for detecting light emitted by the first light and/or the second light source and reflected from (the skin of) the body portion, allowing determination of the optical energy actually deposited in the body part (paras 0031-0032). This provides the benefit of allowing the controller to switch off the device but preferably it is configured to maintain the temperature, color and/or reflected intensity of at least a portion of the body portion at or below a particular desired value, e.g. by comprising one or more feedback loops (para 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor and Bauer to provide the optical sensor and controller of Oversluizen to provide a feedback sensor which provides the predictable result of maintaining temperature, color and/or reflected intensity of at least a portion of the body portion at or below a particular desired value. 


Regarding claim 12, modified Daniel renders the medical wound healing accelerator according to claim 10 obvious as recited hereinabove, Bauer teaches wherein the fastener comprises: the coupling end rotatably coupled to the outer circumferential surface of the first body; the fastening end fastened to the outer circumferential surface of the second body; and a connecting end connecting the coupling end to the fastening end (fig. 4, clamping bolt assembly 64). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the additional teachings of Bauer to provide an arrangement of combining a two half jaws, which are connected via a first hinge to allow the jaws to move relative to each other and a second hinge to provide a locking mechanism to provide locking mechanism which provides the predictable result of improving coupling of the structure at any height.

Regarding claim 13, modified Daniel renders the medical wound healing accelerator according to claim 10 obvious as recited hereinabove, Pryor teaches wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria” – additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Pryor to provide a blue light therapy of mentioned wavelength to provide the predictable result of destroying bacteria which would reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…) (para. 0016).

Regarding claim 14, modified Daniel renders the medical wound healing accelerator according to claim 10 obvious as recited hereinabove, Daniel discloses further comprising an active member installed in the through hole of the body through which the fixing pin goes (Fig. 2B/5B Para 0030, opening 209), to actively respond to a diameter of the fixing pin (please note that the claim does not require details as to how the active member is actively responding to a diameter. Therefore, given that the device 100/500 provides means to grip the structure of a pin, it is understood that the active member is responding to the diameter of the pin), wherein the active member comprises: an active body having an active hole through which the fixing pin goes (Fig. 2B/5B Para 0030, opening 209); and a coupling flange extending outward along an outer circumferential surface of the active body (para 0030 “a packing element 216 is applied against an exterior surface 217 to hold gripping device 212; inside the interior of housing 202” – please note that the limitation only requires a flange to extend outwardly which here, is considered to be the packing element 216 and upper portion of pivotal device 208), and configured to be inserted into a coupling hole formed along the inner circumferential surface of the through hole formed in the body (fig. 2B; Additionally, see Fig. 5B showing plurality of clamping mechanism positioned in the inner surface 503).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792